DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bechtel et al. (US 2012/0323090A1; hereinafter “Bechtel”).
                                   
    PNG
    media_image1.png
    735
    812
    media_image1.png
    Greyscale

In relation to claim 15, Bechtel explicitly discloses in paragraph 0158:
“[t]he pain management process is triggered upon receiving inputs from ambient sensors located in a clinical care room that indicate that the patient in the room is experiencing discomfort or pain.  FIG. 16 depicts a pain management scene 1600, in accordance with an embodiment of the present invention.  FIG. 16 depicts a number of ambient sensors used to detect patient discomfort.  The ambient sensors may include cameras 1602, audio sensors 1606, vital signs monitors 1610, and moisture sensors (not shown) and weights sensors (not shown) incorporated into a patient bed 1608.”  
	
Bechtel states in Paragraph 0173:

“[i]n one aspect of the invention, a patient is determined to be experiencing discomfort if only one input from the ambient sensors exceeds a respective predetermined threshold.  In another aspect, patient discomfort is based on a combination of inputs exceeding respective thresholds.  In still another aspect, a determination of patient discomfort is based on all of the inputs exceeding respective thresholds.  In yet another aspect, a determination of patient discomfort may be based on a single or combined severity level that exceeds a given threshold.”

Based on the above observations, Bechtel shows in figure 16 and discloses in paragraphs 0158 and 0173, the steps of: (1) receiving automatically, at least a first body data series of a patient [ambient sensors are constantly monitoring a patient]; (2) determining a first discomfort index of the patient based upon said first body data series [the various ambient sensor provide automatic and constant discomfort values to the system]; (3) determining whether the first discomfort index exceeds a first discomfort index threshold [see Bechtel; paragraph 0173]; (4) providing a first therapy in response to determining that said first discomfort index exceeds said first discomfort index threshold [see Bechtel; medication administration process; paragraph 0124].
Bechtel does not explicitly disclose the phrase “first discomfort index”.  However, the phrase in question is defined in the specification of this application, paragraph 0038, as: “a value determined from a body signal indicative of and/or correlated with a patient's physical discomfort level.”  Accordingly, for an artisan skilled in the art, the various ambient sensors shown in figure 16, monitor the discomfort level in a patient and provide multiple signals for evaluation by the system [see Bechtel; paragraph 0173].  Therefore, Bechtel discloses a discomfort index as defined by the specification of this application.  

In relation to claim 16, following the analysis of claim 15, Bechtel shows in figure 16, multiple ambient sensors each with their own respective threshold.  Paragraph 0158 states:
“[t]he ambient sensors may include cameras 1602, audio sensors 1606, vital signs monitors 1610, and moisture sensors (not shown) and weights sensors (not shown) incorporated into a patient bed 1608.  In one aspect, the cameras 1602 may comprise Web cameras, digital cameras, depth cameras, and the like.  There may be a single camera 1602 or multiple cameras 1602.  Further, if there are multiple cameras, each camera may be positioned differently from the other cameras, and each camera may serve a unique purpose.”

	Bechtel states in Paragraph 0173:

	“[i]n still another aspect, a determination of patient discomfort is based on all of the inputs exceeding respective thresholds.”

Based on the above information, and following the analysis of claim 15, the system of Bechtel is configured to: (1) receiving a second body data series of the patient [from another ambient sensor]; (2) determining a second discomfort index of the patient based upon said second body data series [discomfort level signal from one of the multiple ambient sensors]; (3) determining whether said second discomfort index exceeds a second discomfort index threshold; (4) determining a second therapy in response to determining that said second discomfort index does not exceed said second comfort index threshold; and (5) providing said second therapy to said patient.  For an artisan skilled in the art, the limitations of claim 16 would have been considered a duplication of the process disclosed in claim 15. 
Double Patenting [statutory type]
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-14 are rejected under 35 U.S.C. 101 as respectively claiming the same invention [verbatim]  as that of claims 1, 2, 3, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, and 18 of prior U.S. Patent No. 9,579,457. This is a statutory double patenting rejection.
Allowable Subject Matter
7. 	Claims 17-20 are allowable over the prior art of record. 
8. 	The following is a statement of reasons for the indication of allowable subject matter:  
The examiner has been unable to locate prior art disclosing or suggesting, in combination, the steps of:
(1) a request for delivery of a pain medication from a patient, an indication of an elapsed time period, or a request for administration of a responsiveness test to a patient; (2) administering a responsiveness test to the patient in response to said receiving; (3) allowing delivery of a pain medication based on a determination that the patient’s responsiveness is above a responsiveness threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	Respectfully submitted,

	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783